—In an action, inter alia, to recover damages for libel and slander, the plaintiff appeals from an order of the Supreme Court, Westchester County (Murphy, J.), entered August 31, 2000, which granted the separate motions of the defendants Sandra Lewenson and Jennifer Harper, and the defendant Francis Alexander, to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
As the Supreme Court properly determined, because the alleged defamatory statements were communications made by one person to another upon a subject in which they both had an interest, the statements are protected by a qualified privilege (see Foster v Churchill, 87 NY2d 744, 751; Bopp v Institute for Forensic Psychology, 227 AD2d 363, 364; Matter of Levine v Board of Educ. of City of N.Y., 186 AD2d 743, 745; Kasachkoff v City of New York, 107 AD2d 130, 135). Moreover, the complaint fails to allege malice on the part of the defendants (see Lowinger v Jacques, 204 AD2d 175, 176; Kasachkoff v City of New York, supra at 135-136).
In addition, in light of the fact that the defendants were agents of Pace University, they cannot be held liable for purportedly inducing it to breach its contract with the plaintiff, particularly since they were acting within the scope of their, authority (see Kartiganer Assoc. v Town of New Windsor, 108 AD2d 898, 899). Accordingly, the complaint was properly dismissed.
The plaintiffs remaining contentions are without merit. O’Brien, J.P., Friedmann, H. Miller and Crane, JJ., concur.